 Case 3:20-cv-01853-G-BT Document 16 Filed 03/08/21         Page 1 of 2 PageID 92



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

EDDRIC MORRIS WILLIAMS,                   )
                                          )
              Plaintiff,                  )
                                          )
V.                                        )          No. 3:20-cv-1853-G-BT
                                          )
EVELYN CASTRO,                            )
                                          )
              Defendant.                  )


          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. The plaintiff filed objections. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error with the

Rule 41(b) analysis, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge as to the Rule 41(b)

conclusion.

       SO ORDERED

March 8, 2021
Case 3:20-cv-01853-G-BT Document 16 Filed 03/08/21   Page 2 of 2 PageID 93
